Exhibit 10.3

 

AMENDMENT NO. 4 TO LICENSE AGREEMENT

 

This Amendment No. 4 (“Amendment “) to the License Agreement (as defined below)
dated as of November 9, 2017 (the “Amendment Date”), is entered into by and
between “上海斯丹赛生物技术有限公司” (Innovative Cellular Therapeutics CO., LTD.), a
corporation organized and existing under the laws of China (“ICT”), and Vericel
Corporation, a corporation organized and existing under the laws of the State of
Michigan (“Vericel”).  Terms used, but not defined, herein shall have the
meaning ascribed to them in the License Agreement.

 

RECITALS

 

WHEREAS, Vericel and ICT are parties to that certain License Agreement, dated as
of May 9, 2017 (as amended, the “License Agreement”); and

 

WHEREAS, the Parties desire to amend the License Agreement on the terms and
subject to the conditions set forth herein, with this Amendment 4 becoming
effective on November 6, 2017 at 4:00 pm Eastern Daylight Time (the “Effective
Time”) if the Upfront Payment is not received by Vericel from ICT at or before
the Effective Time (the “Nonpayment Condition”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                      AMENDMENTS

 

1.1                               Section 12.2.4 of the License Agreement is
hereby deleted in its entirety and replaced with the following:

 

12.2.4              Termination of Agreement for Failure to Pay Upfront
Payment.  ICT shall use its commercially reasonable efforts to pay the Upfront
Payment within sixty (60) days after the Effective Date.  In the event the
default of its timely payment is caused by the related regulatory approval
process, ICT shall immediately notify Vericel by a written notice and ICT will
be granted a grace period of one hundred fifty (150) days after Vericel’s
receipt of such notice to fulfill ICT’s payment obligation with regards to
Upfront Payment.  Subject to Section 13.12, Vericel shall have the right to
terminate this Agreement in its entirety, immediately upon written notice to
ICT, if ICT fails to pay the Upfront Payment within such one hundred fifty (150)
day grace period, provided that Vericel’s right to terminate this Agreement
under this Section 12.2.4 shall expire on the earlier of (a) the date that is
two hundred ten (210) days after the Effective Date or (b) the Upfront Payment
Receipt Date.

 

2.                                      MISCELLANEOUS

 

2.1                               This Amendment 4 shall become effective at the
Effective Time if, and only if, the Nonpayment Condition has occurred.

 

--------------------------------------------------------------------------------


 

2.2                               Except to the extent modified herein, the
terms and conditions of the License Agreement shall remain in full force and
effect.

 

2.3                               This Amendment 4 shall be governed by and
construed in accordance with the laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Amendment 4 to the substantive law of
another jurisdiction.

 

2.4                               This Amendment 4 may be executed in two or
more counterparts, including by facsimile or PDF signature pages, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 to the
License Agreement as of the Amendment Date.

 

Innovative Cellular Therapeutics Co., Ltd.

 

Vericel Corporation

 

 

 

BY:

/s/ Lei Xiao

 

BY:

/s/ Dominick Colangelo

NAME:

Lei Xiao

 

NAME:

Dominick Colangelo

TITLE:

Chairman

 

TITLE:

Chief Executive Officer

 

2

--------------------------------------------------------------------------------